Matter of Hernandez v Department of Hous. Preserv. & Dev. of the City of N.Y. (2018 NY Slip Op 00475)





Matter of Hernandez v Department of Hous. Preserv. & Dev. of the City of N.Y.


2018 NY Slip Op 00475


Decided on January 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2018

Manzanet-Daniels, J.P., Gische, Tom, Gesmer, Singh, JJ.


5517

[*1]In re Elias Hernandez,	 Petitioner-Respondent,
vDepartment of Housing Preservation and Development of the City of New York, Respondent-Appellant.


Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for appellant.
Joseph A. Altman, P.C., Bronx (Joseph A. Altman of counsel), for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered June 13, 2016, which granted the petition to vacate and discharge respondent's recorded notice of lien seeking relocation and administrative costs, and denied respondent's cross motion to dismiss the proceeding, unanimously reversed, on the law and the facts, without costs, the petition denied, and respondent's cross motion granted. The Clerk is directed to enter judgment dismissing the proceeding.
Based on the Court of Appeals' recent holding in Rivera v Department of Hous. Preserv. & Dev. of the City of N.Y. (29 NY3d 45 [2017]), this dispute regarding whether the individuals on whose behalf respondent claims to have incurred relocation expenses were subject to a vacate order and/or whether they were petitioner's tenants, must be resolved through a foreclosure trial, rather than a summary discharge proceeding, as the dispute does not involve the facial validity of the notice of lien (see Matter of Dock Properties, AD3d, 2017 NY Slip Op 08742 [2017]).
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 25, 2018
CLERK